FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


SERGIO L. RAMIREZ,                     No. 17-17244
             Plaintiff-Appellee,
                                          D.C. No.
               v.                    3:12-cv-00632-JSC

TRANSUNION LLC,
         Defendant-Appellant.             OPINION

      Appeal from the United States District Court
         for the Northern District of California
  Jacqueline Scott Corley, Magistrate Judge, Presiding

       Argued and Submitted February 14, 2019
              San Francisco, California

                Filed February 27, 2020

 Before: M. Margaret McKeown, William A. Fletcher,
         and Mary H. Murguia, Circuit Judges.

               Opinion by Judge Murguia;
       Partial Concurrence and Partial Dissent by
                    Judge McKeown
2                  RAMIREZ V. TRANSUNION

                          SUMMARY *


                  Fair Credit Reporting Act

    The panel affirmed in part and reversed and vacated in
part the district court’s judgment against credit reporting
agency TransUnion LLC following a jury trial in a consumer
class action brought under the Fair Credit Reporting Act.

    TransUnion, aware that its practice was unlawful,
incorrectly placed terrorist alerts on the front page of the
consumers’ credit reports and subsequently sent the
consumers confusing and incomplete information about the
alerts and how to get them removed. The jury assessed
$60 million in damages for three FCRA violations:
(1) willful failure to follow reasonable procedures to assure
accuracy of the terrorist alerts in violation of 15 U.S.C.
§ 1681e(b); (2) willful failure to disclose to the class
members their entire credit reports by excluding the alerts
from the reports in violation of § 1681g(a)(1); and (3) willful
failure to provide a summary of rights in violation of
§ 1681g(c)(2).

    Affirming in part, the panel held that every member of a
class certified under Fed. R. Civ. P. 23, rather than only the
class representative, must satisfy the basic requirements of
Article III standing at the final stage of a money damages
suit when class members are to be awarded individual
monetary damages. The panel concluded that each of the
8,185 class members had standing on each of the class
claims because TransUnion’s reckless handling of

    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                 RAMIREZ V. TRANSUNION                       3

information from the Department of the Treasury’s Office of
Foreign Assets Control exposed every class member to a real
risk of harm to their concrete privacy, reputational, and
informational interests protected by the FCRA. As to the
reasonable procedures claim, distinguishing a decision of the
D.C. Circuit, the panel held that the violation of a statutory
right constituted a concrete injury under the test set forth in
Robins v. Spokeo Inc., 867 F.3d 1108 (9th Cir. 2017). The
panel held that each class member also established standing
on the disclosure and summary-of-rights claims.

    The panel rejected TransUnion’s arguments regarding
the sufficiency of the evidence, Rule 23 certification, and
statutory damages. The panel held that TransUnion was not
entitled to judgment as a matter of law or to a new trial on
the ground that plaintiff failed to prove the willfulness of
TransUnion’s FCRA violations. The panel held that the
district court did not abuse its discretion in finding that the
class representative’s claims were typical of the class’s
claims and in certifying and refusing to decertify the class.
In addition, the jury’s award of statutory damages near the
high end of the range was clearly justified.

    Reversing and vacating in part, the panel held that the
punitive damages award was excessive in violation of
constitutional due process. The panel remanded with
instructions to reduce the punitive-damages award from
$6,353.08 per class member to $3,936.88 per class member.

    Concurring in part and dissenting in part, Judge
McKeown agreed with the majority that Article III and the
Rules Enabling Act require all members of a damages class
to have standing at trial, and so the 1,853 class members
whose inaccurate information was disclosed to a third party
had standing to assert a reasonable procedures claim. Judge
McKeown also agreed that the punitive damages award was
4               RAMIREZ V. TRANSUNION

impermissibly excessive. She dissented in part because, in
her view, no one but the class representative and the class
members whose information was disclosed to a third party
had standing to assert a reasonable procedures claim, and
only the class representative had standing to bring the
disclosure and summary-of-rights claims.


                       COUNSEL

Paul D. Clement (argued), Erin E. Murphy, Robert M.
Bernstein, and Matthew D. Rowen, Kirkland & Ellis LLP,
Washington, D.C.; Julia B. Strickland, Stephen J. Newman,
Christine E. Ellice, and Jason Yoo, Stroock & Stroock &
Lavan LLP, Los Angeles, California; for Defendant-
Appellant.

James A. Francis (argued), John Soumilas, David A. Searles,
and Lauren KW Brennan, Francis & Mailman P.C.,
Philadelphia, Pennsylvania; Andrew J. Ogilvie and Carol
McLean Brewer, San Francisco, California; for Plaintiff-
Appellee.

Andrew J. Pincus, Archis A. Parasharami, and Daniel E.
Jones, Mayer Brown LLP, Washington, D.C.; Steven P.
Lehotsky and Warren Postman, U.S. Chamber Litigation
Center Inc., Washington, D.C.; for Amicus Curiae Chamber
of Commerce of the United States of America.
                 RAMIREZ V. TRANSUNION                     5

                        OPINION

MURGUIA, Circuit Judge:

    This case asks us to resolve whether a class of consumers
may sue and recover damages from a credit reporting agency
pursuant to the Fair Credit Reporting Act (“FCRA”), where
the agency—aware that its practice was unlawful—
incorrectly placed terrorist alerts on the front page of the
consumers’ credit reports and subsequently sent the
consumers confusing and incomplete information about the
alerts and how to get them removed.

    The United States Department of the Treasury’s Office
of Foreign Assets Control (“OFAC”) maintains a list of
Specially Designated Nationals (“SDNs”), i.e., individuals
who are prohibited from transacting business in the United
States for national security reasons. Because merchants who
transact with an SDN can face harsh fines, TransUnion LLC
(“TransUnion”), one of the three largest credit reporting
agencies, saw a business opportunity in developing a product
for its clients that “matched” consumers’ names to
individuals on the OFAC list.

    In producing these purported matches, TransUnion
coordinated with a third-party vendor and used a software
that conducted basic first-and-last-name searches—despite
having the capability to conduct more accurate searches and
despite having been put on notice by another circuit court in
2010 that this practice violated the FCRA. As a result,
TransUnion inaccurately added OFAC alerts to the front
page of the credit reports of thousands of consumers. When
consumers began discovering the alerts and trying to have
them removed, TransUnion both sent them confusing
information falsely suggesting that the alerts had been
removed and withheld information about how to dispute the
6                    RAMIREZ V. TRANSUNION

alerts. TransUnion’s practice triggered significant concern
among affected consumers, such that a number of them
contacted the Department of the Treasury directly to inquire
about the terrorist labels.

    The consumers brought this class action against
TransUnion pursuant to the FCRA, and a jury assessed
$60 million in damages for three willful violations of the
statute. In this appeal, TransUnion claims that the verdict
cannot stand because only Sergio Ramirez, the
representative plaintiff, suffered a concrete and
particularized injury as a result of TransUnion’s unlawful
practice. According to TransUnion, the other thousands of
class members whose credit reports contained the inaccurate
terrorist alerts and received the confusing and incomplete
mailings did not suffer the irreducible constitutional
minimum showing of harm that Article III standing requires.
Ramirez, on the other hand, argues that the class members
do not need to demonstrate standing at all because, in a class
action, only the representative plaintiff must have standing.
The issue of who must show standing in a class action at the
final stage of a damages suit is a question of first impression
in this circuit.

    For the reasons explained below, we hold that every
member of a class certified under Rule 23 must satisfy the
basic requirements of Article III standing at the final stage
of a money damages suit when class members are to be
awarded individual monetary damages. 1 Therefore, the
dispositive question in this case is whether each of the 8,185
class members had standing on each of the class claims. We

    1
        Our holding does not alter the showing required at the class
certification stage or other early stages of a case, and it does not apply to
cases involving only injunctive relief.
                 RAMIREZ V. TRANSUNION                      7

conclude that they did. We also reject TransUnion’s
arguments regarding the sufficiency of the evidence, Rule 23
certification, and statutory damages. However, we hold that
the punitive damages award is excessive in violation of
constitutional due process. We reduce the punitive-damages
award from $6,353.08 per class member to $3,936.88 per
class member, but otherwise affirm the verdict and
judgment.

                       I. Background

                    A. Factual History

    In February 2011, Sergio Ramirez went to a Nissan car
dealership with his wife and father-in-law to purchase a car.
After the Ramirezes selected a car and negotiated the terms,
the dealership ran a joint credit check on Ramirez and his
wife. But once the dealership obtained the credit reports, the
salesman told Ramirez that Nissan would not sell the car to
Ramirez because he was on “a terrorist list.”

    The credit report had been prepared by TransUnion, one
of the nation’s three largest consumer reporting agencies
(“CRA”). The report contained the following statement on
the first page: “***OFAC ADVISOR ALERT - INPUT
NAME MATCHES NAME ON THE OFAC
DATABASE[.]” The report also listed the names and
birthdates of the two prohibited Specially Designated
Nationals who purportedly “matched” Ramirez: Sergio
Humberto Ramirez Aguirre (born 11/22/1951) and Sergio
Alberto Cedula Ramirez Rivera (born 01/14/196*). The
report indicated that Ramirez’s middle initial was “L” and
his birth year was 1976.

   The salesman refused to take further steps to verify
whether Ramirez was in fact on the OFAC list. He also
8                RAMIREZ V. TRANSUNION

refused to provide Ramirez a copy of his credit report,
instead recommending to Ramirez that he contact
TransUnion directly. Eventually, however, the salesman
agreed to sell the car to Ramirez’s wife. Ramirez’s wife
completed a credit application on her own behalf, and, after
another hour, she was able to purchase the car.

     Ramirez testified that he was embarrassed, shocked, and
scared when he learned his name was on a terrorist watch
list. Ramirez was also disappointed and embarrassed that he
was unable to purchase the car because he and his wife
always made major purchases jointly. Confused and not
knowing what to do, Ramirez began researching what the
alert meant and how to have it removed. Ramirez first called
the Department of the Treasury, but they advised him that he
would need to contact TransUnion. When Ramirez called
TransUnion, he was repeatedly told that there was no OFAC
alert on his credit report. Ultimately, Ramirez requested a
copy of his credit report so he could verify whether it
contained an OFAC alert.

    On February 28, 2011, TransUnion sent Ramirez a copy
of his credit report. The first page of the mailing stated:

       Enclosed is the TransUnion Personal Credit
       Report that you requested. As a trusted leader
       in the consumer credit information industry,
       TransUnion takes the accuracy of your credit
       information very seriously. We are
       committed to providing the complete and
       reliable credit information that you need to
       participate in everyday transactions and
       purchases.

       If you believe an item of information to be
       incomplete or inaccurate, please alert us
                 RAMIREZ V. TRANSUNION                    9

       immediately. We will investigate the data and
       notify you of the results of our investigation.

The remainder of the page included information about and
instructions for an online request for investigation. The
following pages contained a copy of Ramirez’s credit report,
information regarding how to dispute inaccurate
information, and a “Summary of Rights” under the FCRA.
The credit report contained no mention of OFAC. Ramirez
was confused by the report’s lack of any information
regarding OFAC, but he thought perhaps the problem had
been resolved.

    The next day, on March 1, 2011, TransUnion sent
Ramirez a separate letter (the “OFAC Letter”). The OFAC
Letter stated:

       Thank you for contacting TransUnion. Our
       goal is to maintain complete and accurate
       information on consumer credit reports.

       Our records show that you recently requested
       a disclosure of your TransUnion credit report.
       That report has been mailed to you
       separately. As a courtesy to you, we also
       want to make you aware that the name that
       appears on your TransUnion credit file
       “SERGIO L RAMIREZ” is considered a
       potential match to information listed on the
       United States Department of Treasury’s
       Office of Foreign Asset Control (“OFAC”)
       Database.

       The OFAC Database contains a list of
       individuals and entities that are prohibited by
10            RAMIREZ V. TRANSUNION

     the U.S. Department of Treasury from doing
     business in or with the United States.
     Financial institutions are required to check
     customers’ names against the OFAC
     Database, and if a potential name match is
     found, to verify whether their potential
     customer is the person on the OFAC
     Database. For this reason, some financial
     institutions may ask for your date of birth, or
     they may ask to a see a copy of a government-
     issued form of identification . . . . Some
     financial institutions will search names
     against this database themselves, or they may
     ask another company, such as TransUnion, to
     do so on their behalf. We want you to know
     that this information may be provided to such
     authorized parties.

     The OFAC record that is considered a
     potential match to the name on your credit
     file is:

     [OFAC records for the two prohibited SDNs
     who purportedly matched Ramirez, which
     include first, middle, and last names, dates of
     birth, and passport information]

     For more details regarding the OFAC
     Database, please visit [the U.S. Department
     of the Treasury’s website].

     If you have additional questions or concerns,
     you can contact TransUnion at [phone
     number and mailing address].
                 RAMIREZ V. TRANSUNION                      11

Unlike the credit-report mailing, there was no summary-of-
rights form attached to the OFAC Letter.

    Ramirez testified that he was confused by the two
mailings. The lack of any OFAC information in the credit-
report mailing suggested the alert had been removed, but the
OFAC Letter mailing suggested otherwise. Ramirez also did
not know how to remedy the issue because the OFAC Letter
did not include instructions for initiating a dispute.
Concerned about possible consequences of the OFAC
match, Ramirez canceled an international vacation he had
planned with his family.

   Finally, Ramirez consulted with a lawyer and, at the
lawyer’s advice, wrote a letter to TransUnion in March 2011
requesting that the OFAC alert be removed from his report.
TransUnion responded in writing that the alert had been
removed.

    Ramirez was not the only consumer who TransUnion
incorrectly labeled as a prohibited SDN. TransUnion sent
the same OFAC Letter to 8,184 other consumers who also
requested copies of their credit reports between January
2011 and July 2011. In February 2012, Ramirez sued
TransUnion on behalf of himself and the 8,184 other
consumers who were falsely labeled as prohibited SDNs.
Ramirez alleged that TransUnion violated the FCRA by
placing the false OFAC alerts on their credit reports and later
sending misleading and incomplete disclosures about the
alerts.

       B. TransUnion’s “OFAC Advisor” Product

    The class’s claims trace back to TransUnion’s launch of
a new product in 2002 and its erroneous belief that the new
product was exempt from the FCRA. TransUnion saw a
12                  RAMIREZ V. TRANSUNION

business opportunity because its clients—who purchase
consumer credit reports from TransUnion because they are
deciding whether to offer credit to consumers—are legally
obligated to ensure they are not offering credit to a
prohibited SDN appearing on the OFAC list. TransUnion
therefore developed a product it called “OFAC Advisor,”
which added an alert to a consumer’s credit report indicating
whether the consumer was a prohibited SDN on the OFAC
list.

    TransUnion obtained the information about whether
consumers were OFAC matches from a third-party
company, Accuity, Inc. Accuity’s software conducted a
“name-only” search, running a consumer’s first and last
name against the names on the OFAC list. A search would
result in a match if the consumer’s first and last name were
either identical or similar to a name on the OFAC list (e.g.,
“Cortez” would match with “Cortes”). 2

    When TransUnion first began offering the OFAC
Advisor product, it determined that the OFAC alerts being
placed on consumer credit reports were exempt from the
FCRA, including the FCRA’s requirement that TransUnion
“follow reasonable procedures to assure maximum possible
accuracy of the information” it placed on consumer credit
reports. 15 U.S.C. § 1681e(b). Specifically, TransUnion
determined the OFAC alerts were not governed by the
FCRA because the OFAC list was not stored in
TransUnion’s database; the data was stored in a separate file

     2
      In collecting other types of data for use on consumer reports—such
as tax liens or bankruptcy judgments—TransUnion used at least one
additional identifier other than the consumer’s name (e.g., address, date
of birth, or social security number). OFAC information was the only
consumer-report data that TransUnion collected using name alone.
                 RAMIREZ V. TRANSUNION                     13

and software supplied by TransUnion’s third-party vendor,
Accuity. Therefore, TransUnion did not follow its normal
procedures to ensure accuracy.

    TransUnion also adopted a policy of not disclosing
OFAC matches to affected consumers when the consumers
requested a copy of their credit reports.     Although
TransUnion received a number of consumer complaints after
it launched OFAC Advisor and adopted these policies,
TransUnion remained mostly unscathed for these practices
until 2005 when a consumer sued.

                 C. The Cortez Litigation

    In 2005, Sandra Cortez, a consumer, sued TransUnion in
the Eastern District of Pennsylvania under circumstances
similar to Ramirez’s. See Cortez v. Trans Union, LLC,
617 F.3d 688, 696–706 (3d Cir. 2010). Cortez attempted to
purchase a car but was delayed for hours because
TransUnion sent the car dealership a credit report with a
false OFAC alert on it. Id. at 697–99. When Cortez
attempted to resolve the issue, TransUnion repeatedly told
her that there was no OFAC alert on her report and refused
to investigate or remove the alert. Id. at 699–700.

    A jury found in Cortez’s favor on four FCRA claims:
(1) TransUnion negligently failed to follow reasonable
procedures to ensure maximum possible accuracy in
producing Cortez’s credit report, in violation of 15 U.S.C.
§ 1681e(b); (2) TransUnion willfully failed to provide
Cortez all information in her file despite her requests, in
violation of § 1681g(a); (3) TransUnion willfully failed to
reinvestigate the OFAC alert after Cortez informed
TransUnion of the false alert, in violation of § 1681i(a); and
(4) TransUnion willfully failed to note Cortez’s dispute on
subsequent reports, in violation of § 1681i(c). Id. at 705.
14                   RAMIREZ V. TRANSUNION

The jury awarded Cortez $50,000 in actual damages and
$750,000 in punitive damages. Id. The district court
remitted the punitive damages to $100,000, but otherwise
upheld the verdict. Id. at 705–06.

     On appeal, TransUnion argued that OFAC information
was not covered by the FCRA because it was not part of the
“consumer report” as defined by the statute. Id. at 706. 3 In
August 2010, the Third Circuit flatly rejected this argument,
noting that it was “difficult to imagine an inquiry more
central to a consumer’s ‘eligibility’ for credit than whether
federal law prohibits extending credit to that consumer in the
first instance.”     Id. at 707–08 (quoting 15 U.S.C.
§ 1681a(d)(1)). The court upheld the jury’s verdict on the
reasonable procedures claim, explaining: “The jury could
reasonably conclude that [TransUnion] could have taken
steps to minimize the possibility that it would erroneously
place an OFAC alert on a credit report, such as checking the
birth date of the consumer against the birth date of the person
on the SDN List.” Id. at 709.

    With respect to Cortez’s second claim, that TransUnion
willfully failed to disclose all of the information in Cortez’s
file when she requested it, TransUnion argued that OFAC

     3
       Under the FCRA, a consumer report is defined as “any written,
oral, or other communication of any information by a [CRA] bearing on
a consumer’s credit worthiness, credit standing, credit capacity,
character, general reputation, personal characteristics, or mode of living
which is used or expected to be used or collected in whole or in part for
the purpose of serving as a factor in establishing the consumer’s
eligibility for” credit, employment, or another purpose authorized by the
statute. 15 U.S.C. § 1681a(d)(1).

     We use the terms “consumer report” and “credit report”
interchangeably in this Opinion.
                 RAMIREZ V. TRANSUNION                      15

information was not part of the consumer “file” because
TransUnion did not store OFAC information in its usual
database; rather, it contracted with Accuity to store the
information separately. Id. at 711. Again, the Third Circuit
emphatically rejected this argument: “We do not believe
that Congress intended to allow credit reporting companies
to escape the disclosure requirement in § 1681a(g) by simply
contracting with a third party to store and maintain
information that would otherwise clearly be part of the
consumer’s file and is included in a credit report.” Id.

    Finally, the court upheld Cortez’s reinvestigation and
dispute claims, and affirmed the district court’s rulings as to
damages. Id. at 712–24. However, the court expressed
concern over the district court’s reduction of the punitive-
damages award because “the record certainly support[ed] a
jury    becoming       ‘incensed’     over     [TransUnion’s]
‘insensitivity’ to Cortez’s claim[.]” Id. at 718 n.37.

   D. TransUnion’s OFAC Practices After the Cortez
                     Litigation

    After being slammed with an $800,000 jury verdict
(subsequently remitted to $150,000) in Cortez, TransUnion
made surprisingly few changes to its practices regarding
OFAC alerts. In November 2010, TransUnion changed the
language of the OFAC alert used on credit reports. Instead
of stating that a consumer was a “match” to the OFAC list,
the reports would state that a consumer was a “potential
match.” TransUnion also made some adjustments to its
matching algorithm, including requiring an exact match
between first and last names, reducing the false-positive rate
16                RAMIREZ V. TRANSUNION

from about 5 percent to about 0.5 percent. 4 TransUnion
requested additional software enhancements from Accuity,
but these were not implemented until 2013.

    Within the timeframe of the Cortez litigation,
TransUnion received warnings about its OFAC practices
from officials at the Department of the Treasury’s OFAC. In
an October 2010 letter to TransUnion, OFAC officials noted
that they continued to hear from TransUnion customers and
individual consumers who had been adversely affected by
false OFAC alerts on TransUnion credit reports. OFAC
officials expressed concern that a product “that does not
include rudimentary checks to avoid false positive reporting
can create more confusion than clarity and cause harm to
innocent consumers.” OFAC officials were particularly
worried by OFAC alerts being “disseminated broadly in
conjunction with credit reports.”

    As a result of these warnings from OFAC officials and
the Cortez litigation, TransUnion also changed how it
communicated with consumers about the OFAC alerts on
their credit reports. Beginning in January 2011, when
consumers flagged as OFAC matches requested copies of
their credit reports, TransUnion would send them two
mailings: (1) the consumer’s credit report with the OFAC
alert redacted, and (2) a separately mailed OFAC Letter.
The OFAC Letters were sent within one day of the credit
reports. These letters were substantially similar to the one
described above that Ramirez received. TransUnion did not
include a summary-of-rights form in the mailings containing

     4
      TransUnion presented no data showing that any of its name
matches through OFAC Advisor were correct. In other words,
TransUnion could not confirm that a single OFAC alert sold to its
customers was accurate.
                 RAMIREZ V. TRANSUNION                     17

the OFAC Letters. In July 2011, TransUnion finally stopped
sending OFAC Letters and began including OFAC alerts
directly on the credit reports it sent to consumers.

                  E. Procedural History

    In February 2012, Ramirez filed a putative class action
against TransUnion alleging that TransUnion’s OFAC
practices violated multiple provisions of the FCRA. The
district court certified a class action under Rule 23 of the
Federal Rules of Civil Procedure over TransUnion’s
objection and denied TransUnion’s motion to decertify the
class.

    The class included “all natural persons in the United
States and its Territories to whom TransUnion sent a letter
similar in form to the March 1, 2011 [OFAC Letter]
TransUnion sent to [Ramirez] . . . from January 1, 2011-July
26, 2011.” In other words, everyone in the class: (1) was
falsely labeled by TransUnion’s name-only software as a
potential OFAC match; (2) requested a copy of his or her
credit report from TransUnion; and (3) in response, received
a credit-report mailing with the OFAC alert redacted and a
separate OFAC Letter mailing with no summary of rights.

    Based on TransUnion’s records, the parties stipulated
that there were 8,185 consumers, including Ramirez, who
fell within this class. Out of those 8,185, the records
reflected that 1,853 had their credit reports requested by a
potential credit grantor during the class period (January 2011
to July 2011). TransUnion did not furnish credit reports to
third parties during the class period for the remaining 6,332
class members.

    The case proceeded to a jury trial on three claims. First,
the class alleged that TransUnion willfully failed to follow
18               RAMIREZ V. TRANSUNION

reasonable procedures to assure accuracy of the OFAC alerts
because TransUnion used rudimentary name-only matching
software without any additional checks to avoid false
positives. See 15 U.S.C. § 1681e(b). Second, the class
alleged that TransUnion willfully failed to disclose to the
class members their entire credit reports by excluding the
OFAC alerts from the reports. See id. § 1681g(a)(1). Third,
the class alleged that TransUnion willfully failed to provide
a summary of rights as required under the FCRA when it sent
consumers the OFAC Letters. See id. § 1681g(c)(2).

    The jury found in favor of the class on all three claims
and awarded each class member $984.22 in statutory
damages (about $8 million classwide) and $6,353.08 in
punitive damages (about $52 million classwide).
TransUnion filed a renewed motion for judgment as a matter
of law, and moved alternatively for a new trial, remittitur, or
an amended judgment, all of which the district court denied.
TransUnion appealed, raising four arguments. We have
jurisdiction pursuant to 28 U.S.C. § 1291. We address each
argument in turn.

                  II. Article III Standing

   TransUnion first argues that the verdict cannot stand
because none of the class members—other than Ramirez—
had standing under Article III of the United States
Constitution. We review the district court’s rulings
regarding standing de novo. Fair Hous. of Marin v. Combs,
285 F.3d 899, 902 (9th Cir. 2002).

    Standing is an “essential and unchanging part of the
case-or-controversy requirement of Article III.” Lujan v.
Defs. of Wildlife, 504 U.S. 555, 560 (1992). The “irreducible
constitutional minimum” of standing requires a plaintiff to
establish three elements: (1) “the plaintiff must have
                    RAMIREZ V. TRANSUNION                           19

suffered an ‘injury in fact’” that is “concrete and
particularized” and “actual or imminent;” (2) “there must be
a causal connection between the injury and the conduct
complained of;” and (3) “it must be ‘likely,’ as opposed to
merely ‘speculative,’ that the injury will be ‘redressed by a
favorable decision.’” Id. at 560–61 (citations omitted).

                    A. Who Needs Standing

    The parties first dispute who must demonstrate standing
to recover damages—only the class representative (i.e., only
Ramirez) or every class member. This Court has previously
held that only the representative plaintiff need allege
standing at the motion to dismiss and class certification
stages, see In re Zappos.com, Inc., 888 F.3d 1020, 1028 n.11
(9th Cir. 2018); Melendres v. Arpaio, 784 F.3d 1254, 1262
(9th Cir. 2015), 5 and even at the final judgment stage in class
actions involving only injunctive relief, see Bates v. United
Parcel Serv., Inc., 511 F.3d 974, 985 (9th Cir. 2007) (en
banc); Casey v. Lewis, 4 F.3d 1516, 1519–20 (9th Cir. 1993).
But we have never addressed the question of who must have
standing at the final stage of a money damages suit when
class members are to be awarded individual monetary
damages.

    We address that question today and hold that each
member of a class certified under Rule 23 must satisfy the
bare minimum of Article III standing at the final judgment
stage of a class action in order to recover monetary damages
in federal court. Although this is an issue of first impression
for this Court, our holding today clearly follows from

    5
      See also Neale v. Volvo Cars of N. Am., 794 F.3d 353, 362 (3d Cir.
2015) (holding that “unnamed, putative class members need not establish
Article III standing” in damages action at class certification stage).
20                   RAMIREZ V. TRANSUNION

Supreme Court precedent, as well as the fundamental nature
of our judicial system. 6

    The Supreme Court has held, albeit in a different context,
that all parties seeking to recover a monetary award in their
own name must show Article III standing. See Town of
Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct. 1645, 1651
(2017) (holding that “an intervenor of right” under Federal
Rule of Civil Procedure 24(a)(2) “must have Article III
standing in order to pursue relief that is different from that
which is sought by a party with standing[,]” including where
“both the plaintiff and the intervenor seek separate money
judgments in their own names.”); see also Tyson Foods, Inc.
v. Bouaphakeo, 136 S. Ct. 1036, 1053 (2016) (Roberts, C.J.,
concurring) (“Article III does not give federal courts the
power to order relief to any uninjured plaintiff, class action
or not. The Judiciary’s role is limited ‘to provid[ing] relief
to claimants, in individual or class actions, who have
suffered, or will imminently suffer, actual harm.’” (quoting
Lewis v. Casey, 518 U.S. 343, 349 (1996))).


     6
        Our holding does not apply to class actions involving only
injunctive relief. Nor does our holding alter the showing required at the
class certification stage or other early stages of a case. We address only
the circumstances of this case: court-awarded, individual monetary
awards for class members at the final judgment stage of a class action.
We note that, although the standing inquiry in the early stages of a case
focuses on the representative plaintiffs, district courts and parties should
keep in mind that they will need a mechanism for identifying class
members who lack standing at the damages phase. See Torres v. Mercer
Canyons Inc., 835 F.3d 1125, 1137 (9th Cir. 2016) (“[F]ortuitous non-
injury to a subset of class members does not necessarily defeat
certification of the entire class, particularly as the district court is well
situated to winnow out those non-injured members at the damages phase
of the litigation, or to refine the class definition.” (citing 1 W.
Rubenstein, Newberg on Class Actions § 2:3 (5th ed. 2019))).
                 RAMIREZ V. TRANSUNION                     21

    The same rule applies here. To hold otherwise would
directly contravene the Rules Enabling Act, because it would
transform the class action—a mere procedural device—into
a vehicle for individuals to obtain money judgments in
federal court even though they could not show sufficient
injury to recover those judgments individually. See
28 U.S.C. § 2072(b) (“[Rules of procedure] shall not
abridge, enlarge or modify any substantive right.”).

            B. Merits of the Standing Inquiry

    Having concluded that each class member must have
standing to recover damages, we turn to the dispositive and
more difficult question in this case: Did each of the 8,185
class members have standing? TransUnion challenges only
the first standing requirement—injury in fact. Because a
“plaintiff must demonstrate standing for each claim he seeks
to press,” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 335
(2006), we address standing for each of the class’s three
claims. Plaintiffs bore the burden of proving standing
through evidence at trial. See Lujan, 504 U.S. at 561.

             1. Reasonable Procedures Claim

    Under § 1681e(b) of the FCRA, “[w]henever a [CRA]
prepares a consumer report it shall follow reasonable
procedures to assure maximum possible accuracy of the
information concerning the individual about whom the
report relates.” 15 U.S.C. § 1681e(b). The class’s first claim
is that TransUnion willfully failed to follow reasonable
procedures to assure maximum possible accuracy when it
collected OFAC information using rudimentary name-only
searches and placed the inaccurate information on the class
members’ credit reports without further verification.
22                RAMIREZ V. TRANSUNION

    TransUnion argues that, to have suffered a concrete
injury from the § 1681e(b) violation, each class member
must show that TransUnion disclosed his or her credit report
to a third party. In other words, TransUnion argues no injury
results from a false OFAC alert until someone other than
TransUnion and the consumer sees it. For support,
TransUnion relies on the Supreme Court’s decision in
Spokeo, Inc. v. Robins (Spokeo II), 136 S. Ct. 1540 (2016).

    Prior to Spokeo II, we held that the violation of a
“statutory right”—including an FCRA violation—“is
usually a sufficient injury in fact to confer standing” without
any showing of actual harm. See Robins v. Spokeo, Inc.
(Spokeo I), 742 F.3d 409, 412 (9th Cir. 2014), vacated and
remanded, 136 S. Ct. 1540 (2016). The Supreme Court
granted certiorari and reversed, explaining that “Congress
cannot erase Article III’s standing requirements by
statutorily granting the right to sue to a plaintiff who would
not otherwise have standing.” Spokeo II, 136 S. Ct. at 1547–
48 (quoting Raines v. Byrd, 521 U.S. 811, 820 n.3 (1997)).
Rather, “Article III standing requires a concrete injury even
in the context of a statutory violation.” Id. at 1549.

    The Supreme Court recognized, however, that an injury
may still be concrete even if intangible. Id. And there is
sufficient injury in fact when a defendant’s statutory
violation creates a “risk of real harm” to a plaintiff’s concrete
interest. Id. In determining whether an intangible harm
constitutes an injury in fact, we look to historically
recognized injuries and Congress’s judgment. Id. We look
to history to determine “whether an alleged intangible harm
has a close relationship to a harm that has traditionally been
regarded as providing a basis for a lawsuit in English or
American courts.” Id. And we are guided by Congress’s
judgment because “Congress is well positioned to identify
                 RAMIREZ V. TRANSUNION                    23

intangible harms that       meet    minimum     Article   III
requirements[.]” Id.

     Spokeo also involved a consumer’s claim against a CRA
under § 1681e(b). Robins, a consumer, alleged that Spokeo,
a CRA that operated a people-search website, published a
profile about him on its website that contained inaccurate
information regarding his age, marital status, wealth,
employment, and education. Robins v. Spokeo, Inc. (Spokeo
III), 867 F.3d 1108, 1111 (9th Cir. 2017). With respect to
injury in fact, Robins alleged that the presence of the false
information on Spokeo’s website “harmed his employment
prospects at a time when he was out of work” and caused
him emotional distress. Id.

    The Supreme Court declined to decide whether Robins
sufficiently alleged a concrete injury, but it provided the
following guidance:

       On the one hand, Congress plainly sought to
       curb the dissemination of false information
       by adopting procedures designed to decrease
       that risk. On the other hand, Robins cannot
       satisfy the demands of Article III by alleging
       a bare procedural violation. A violation of
       one of the FCRA’s procedural requirements
       may result in no harm. For example, even if
       a [CRA] fails to provide the required notice
       to a user of the agency’s consumer
       information, that information regardless may
       be entirely accurate. In addition, not all
       inaccuracies cause harm or present any
       material risk of harm. An example that
       comes readily to mind is an incorrect zip
       code. It is difficult to imagine how the
24               RAMIREZ V. TRANSUNION

       dissemination of an incorrect zip code,
       without more, could work any concrete harm.

Spokeo II, 136 S. Ct. at 1550.

    On remand, we held that Robins alleged a material risk
of harm to his concrete interests sufficient to satisfy Article
III standing. Spokeo III, 867 F.3d at 1118. We adopted a
two-part inquiry for determining whether the violation of a
statutory right constitutes a concrete injury: “(1) whether the
statutory provisions at issue were established to protect [the
plaintiff’s] concrete interests (as opposed to purely
procedural rights), and if so, (2) whether the specific
procedural violations alleged . . . actually harm, or present a
material risk of harm to, such interests.” Id. at 1113.

    In Robins’s case, we held at step one that § 1681e(b) was
enacted to protect consumers’ concrete interests in avoiding
the very real-world harms that result from inaccurate credit
reporting—such as the inability to obtain credit and
employment and “the uncertainty and stress” that consumers
experience when they discover inaccurate information in
their credit reports. Id. at 1114. We noted that “the interests
that [the] FCRA protects also resemble other reputational
and privacy interests that have long been protected in the
law.” Id. At step two, we concluded that Robins had been
exposed to a material risk of harm to that concrete interest
because Spokeo published inaccurate information on its
website that was far more material than a mere incorrect zip
code. Id. at 1116–17.

    Applying the test to the facts of this case, we conclude
that all 8,185 class members suffered a material risk of harm
to their concrete interests protected by § 1681e(b) as a result
of TransUnion’s failure to follow reasonable procedures to
assure maximum possible accuracy of OFAC information.
                 RAMIREZ V. TRANSUNION                      25

    Step one is clear. Congress enacted the FCRA, including
§ 1681e(b), “to protect consumers’ concrete interests.” Id.
at 1113. “[G]iven the ubiquity and importance of consumer
reports in modern life—in employment decisions, in loan
applications, in home purchases, and much more—the real-
world implications of material inaccuracies in those reports
seem patent on their face.” Id. at 1114. The FCRA’s
reasonable procedures requirement is particularly important
because the “threat to a consumer’s livelihood is caused by
the very existence of inaccurate information in his credit
report and the likelihood that such information will be
important to one of the many entities who make use of such
reports[.]” Id. at 1114; see also 15 U.S.C. § 1681(a)(4)
(explaining that Congress enacted the FCRA “to insure that
consumer reporting agencies exercise their grave
responsibilities with fairness, impartiality, and a respect for
the consumer’s right to privacy”). “Courts have long
entertained causes of action to vindicate intangible harms
caused by certain untruthful disclosures about individuals,
and we respect Congress’s judgment that a similar harm
would result from inaccurate credit reporting.” Spokeo III,
867 F.3d at 1115.

     At step two, standing is also clear for all class members
for a number of reasons. First, the nature of the inaccuracy
is severe. TransUnion inaccurately identified and labeled all
class members as potential terrorists, drug traffickers, and
other threats to national security; it did not inaccurately
report a zip code or a minor discrepancy. As a result of its
careless procedures for identifying OFAC “matches,”
TransUnion sent all class members a letter informing them
that they were considered potential SDNs. This practice ran
a real risk of causing the uncertainty and stress that Congress
aimed to prevent in enacting the FCRA. See Drew v. Equifax
Info. Servs., LLC, 690 F.3d 1100, 1109 (9th Cir. 2012) (“The
26                  RAMIREZ V. TRANSUNION

FCRA permits ‘recovery for emotional distress and
humiliation.’” (quoting Guimond v. Trans Union Credit
Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995)).

     In Spokeo III, we stated that it was “clear” that the
plaintiff was exposed to a material risk of harm because a
CRA made inaccurate information about his age, marital
status, education, and wealth available to third parties.
867 F.3d at 1117. The risk here was far graver. The OFAC
labels are the type of information that risks triggering
significant concern, confusion, and even potential contact
with a federal intelligence agency. And the record here
shows this risk is far from hypothetical; indeed, the
Department of the Treasury informed TransUnion that it
“continue[d]” to hear from a number of concerned
individuals who had been inaccurately labeled as OFAC
matches by TransUnion, and that TransUnion’s practice was
“creating unnecessary confusion” among affected
consumers. As Ramirez testified at trial: “[I]if somebody
tells you you’re on a terrorist list, what are you going to do?”

    Second, TransUnion engaged a third-party vendor—
Accuity, Inc.—to develop the software and database
containing the underlying information for the OFAC alerts.
As a result, TransUnion and Accuity communicated about
the database information and OFAC matches.              And
TransUnion concedes that OFAC matches were not housed
by TransUnion; the OFAC list was stored in a separate
database operated and maintained by Accuity. It is precisely
for this reason that TransUnion purportedly determined that
the OFAC alerts were not governed by the FCRA. 7 This

     7
     In an effort to avoid the FCRA’s reach to its unlawful conduct,
TransUnion similarly argued in Cortez that the OFAC information was
maintained and stored by Accuity and, therefore, the information was not
                     RAMIREZ V. TRANSUNION                             27

type of access to and information sharing with a third party
certainly compounds the risk of harm to all class members’
privacy and reputational interests. The practice created a
significant risk that third parties other than the affected
consumers would learn about the inaccurate and highly
embarrassing OFAC matches.

    Finally, TransUnion—one of the nation’s largest
consumer reporting agencies—made all class members’
reports available to potential creditors or employers at a
moment’s notice, even without the consumers’ knowledge
in some instances. See 15 U.S.C. §§ 1681b(b)(2)(A)
(requiring notice to the consumer only when a credit report
is requested for employment purposes), 1681b(c)(1)(B)
(allowing credit reports to be furnished before the consumer
has initiated a transaction in certain circumstances). Credit
reports exist for the very purpose of being disseminated to
third parties. Like in Spokeo, where false information was
made available to third parties on the Internet, TransUnion
created a risk of harm to all class members by allowing third
parties to readily access the reports.

    Indeed, the 1,853 class members whose reports were
disseminated to potential creditors have shown even greater
injuries because we know those third parties, which are in


part of consumers’ “file[s]” in TransUnion’s control. See Cortez,
617 F.3d at 711. The Third Circuit unequivocally rejected that
argument. Id. at 711 (“We do not believe that Congress intended to allow
credit reporting companies to escape the disclosure requirement in
§ 1681a(g) by simply contracting with a third party to store and maintain
information that would otherwise clearly be part of the consumer’s file
and is included in a credit report.”) (emphasis added); see also id. at 703
(noting that “TransUnion decided not to include the underlying
information for its OFAC product in TransUnion’s own database” and
“decided to use Accuity rather than maintain the information itself.”).
28                  RAMIREZ V. TRANSUNION

the business of denying or approving credit-related requests,
actually accessed those class members’ reports containing
the false OFAC alerts. It is difficult to conceive of
information on a credit report that is more damaging to a
consumer than a statement that the consumer is potentially
prohibited from transacting business in the United States
because the consumer is a criminal or a threat to national
security. This is not to mention the reputational harm that
inevitably results from disseminating this information to a
potential creditor.

    As to the remaining 6,332 class members, TransUnion
argues these class members cannot show any injury because
their reports were not disseminated to third parties.
However, this reading of the injury-in-fact requirement is
too narrow. True, Spokeo III did not “consider whether a
plaintiff would allege a concrete harm if he alleged only that
a materially inaccurate report about him was prepared but
never published.” 867 F.3d at 1116 n.3 (emphases omitted).
But that situation is not this case. Here, the fact that
TransUnion made the reports available to numerous
potential creditors and employers—coupled with the highly
sensitive and distressing nature of the OFAC alerts disclosed
to the consumers, the risk of third-party access TransUnion
created through its dealings with Accuity, and the federal
government’s awareness of the alerts—is sufficient to show
a material risk of harm to the concrete interests of all class
members. 8


     8
       Our dissenting colleague argues that the risk of harm to class
members other than Ramirez is too speculative. According to the
dissent, “counsel presented no evidence about the consequences of
dissemination of the reports for any class member other than Ramirez”
and could have offered “expert testimony, representative class members,
                      RAMIREZ V. TRANSUNION                                29

    This case is distinguishable from Owner-Operator
Independent Drivers Ass’n, Inc., et al., v. United States
Department of Transportation et al., 879 F.3d 339 (D.C. Cir.
2018), a case relied on heavily by the dissent. There, the
plaintiffs argued that they were injured “by the mere
existence of inaccurate information” in a database operated
by the Federal Motor Carrier Safety Administration, but they
conceded that their information was not at risk of
dissemination, and the record showed that any risk of future
disclosure of inaccurate information was “virtually
eliminated by the Department’s adoption of an interpretive
rule.” Id. at 343, 346. The court held that, although “it is
possible that the mere existence of inaccurate information in
a government database could cause concrete harm
depending on how that information is to be used,” no such
harm or risk of future harm existed because the record
showed there was no risk of disclosure for the absent class
members. Id. at 347. Here, by contrast, the class’s claim of
injury does not simply rest on TransUnion’s maintenance of

and credit agency protocol to fill this gap.” To the extent the dissent
suggests that there is no evidence about dissemination of any of the class
members’ reports other than Ramirez’s, that is inaccurate; indeed, as the
dissent recognizes, the parties stipulated that at least a portion of the class
had their credit reports requested by a potential credit grantor. As noted
above, this evidence coupled with other evidence shows that the
remainder of the class members were subject to a material risk of harm.
To the extent the dissent suggests that class counsel had to show that all
class members suffered adverse consequences as a result of
dissemination of their reports, this is also incorrect. See Spokeo III,
867 F.3d at 1118 (“[I]n the context of [the] FCRA, [an] intangible injury
is itself sufficiently concrete. It is of no consequence how likely [the
plaintiff] is to suffer additional concrete harm as well (such as the loss
of a specific job opportunity).”). The dissent offers no support for the
proposition that counsel was required to introduce expert testimony and
the other type of evidence that the dissent identifies, precisely because
none exists.
30                   RAMIREZ V. TRANSUNION

an inaccurate database, with conclusive evidence that there
is no risk of dissemination. 9

    We are not faced with a mere technical or procedural
FCRA violation here. There may be a case where the nature
of the inaccurate information is such that no risk of harm
arises until the credit report information of all class members

     9
       The other out-of-circuit cases cited by the dissent are similarly
distinguishable. See Gubala v. Time Warner Cable, Inc., 846 F.3d 909,
912 (7th Cir. 2017) (“Had [plaintiff] reason to believe the company
intends to release any of that information or cannot be trusted to retain
it, he would have grounds for obtaining injunctive relief; but he doesn’t
even argue that there is a risk of such leakage.”); Braitberg v. Charter
Commc’ns, Inc., 836 F.3d 925, 930 (8th Cir. 2016) (holding that plaintiff
had no standing to sue under the Cable Communications Policy Act,
where he merely alleged that defendant failed to destroy plaintiff’s
personally identifiable information and retained certain information
longer than the company should have kept it). This case is also
distinguishable from Bassett v. ABM Parking Servs., Inc., 883 F.3d 776
(9th Cir. 2018). Bassett involved a vendor that printed the expiration
date of the plaintiff’s credit card on the plaintiff’s receipt for a one-time
transaction, in violation of another FCRA provision. Id. at 777. There
was no material risk of harm because only the cardholder himself ever
saw the receipt. Id. at 783. This case involves credit reports, not receipts.
Credit reports, unlike receipts, exist for the purpose of being
disseminated to third parties. Moreover, the risk of harm is much more
direct here. An OFAC alert placed on a credit report runs an almost
inevitable risk of reputational harm, emotional distress, and/or denial of
credit or employment if disclosed to a third party—real-world harms. In
contrast, printing the expiration date of a credit card does not pose such
inevitable risk; rather, harm would only materialize if a number of other
contingencies occurred. Bassett also did not involve a third-party vendor
with access to the inaccurate information or evidence that the
defendant’s practice created confusion and interaction with an
intelligence agency among consumers receiving the inaccurate
information. This case is more analogous to Spokeo III, 867 F.3d 1108,
and Pedro v. Equifax, Inc., 868 F.3d 1275 (11th Cir. 2017) (holding that
the plaintiff had standing where credit reporting agency included a debt
the plaintiff did not owe in the plaintiff’s consumer report).
                  RAMIREZ V. TRANSUNION                       31

is actually disseminated to a third party, but this is not it. On
the facts of this case, we hold that a real risk of harm arose
when TransUnion prepared the inaccurate reports and made
them readily available to third parties, and certainly once
TransUnion sent the inaccurate information to the class
members and some class members’ reports were
disseminated to third parties. This risk of harm was directly
caused by TransUnion’s failure to follow reasonable
procedures to ensure maximum possible accuracy of its
OFAC information, and an award of damages would redress
the harm caused by the risk.

      2. Disclosure and Summary-of-Rights Claims

    The class’s second and third claims were that
TransUnion failed to: (a) disclose that the class members
had been identified as potential OFAC matches when the
consumers requested their credit reports, in violation of
§ 1681g(a); and (b) include a summary-of-rights form when
TransUnion mailed the separate OFAC Letters, in violation
of § 1681g(c)(2). Although we must analyze standing on a
claim-by-claim basis, the injuries produced by these two
violations are closely intertwined.

    Subsections (a) and (c)(2) work together to protect
consumers’ interests in having access to the information in
their credit reports upon request and understanding how to
correct inaccurate information in their credit reports upon
receipt. 15 U.S.C. §§ 1681g(a), (c)(2). These interests can
only be fulfilled together; one without the other is
meaningless. And they go to the core of Congress’s purpose
in enacting the FCRA: “to protect consumers from the
transmission of inaccurate information about them[.]”
Guimond, 45 F.3d at 1333; see also Gillespie v. Equifax Info.
Servs., LLC, 484 F.3d 938, 941 (7th Cir. 2007) (“A primary
purpose of the statutory scheme provided by the disclosure
32               RAMIREZ V. TRANSUNION

in § 1681g(a)(1) is to allow consumers to identify inaccurate
information in their credit files and correct this information
via the grievance procedure established under § 1681i. . . .
In writing § 1681g(a)(1), Congress requires disclosure that
is both ‘clearly and accurately’ made. An accurate
disclosure of unclear information defeats the consumer’s
ability to review the credit file, eliminating a consumer
protection procedure established by Congress under the
FCRA.”). We have previously acknowledged that the rights
created by the FCRA to accomplish this purpose “resemble
other reputational and privacy interests that have long been
protected in the law.” Spokeo III, 867 F.3d at 1114.

    These are not mere procedural or technical requirements.
They protect consumers’ concrete interest in accessing
important information about themselves and understanding
how to dispute inaccurate information before it reaches
potential creditors. Cf. Syed v. M-I, LLC, 853 F.3d 492, 499–
500 (9th Cir. 2017) (holding that the FCRA provision
requiring prospective employers to obtain a consumer’s
consent before obtaining a credit report in a standalone
document protected a concrete informational and privacy
interest); Nayab v. Capital One Bank (USA), N.A., 942 F.3d
480, 490–93 (9th Cir. 2019) (holding that every violation of
the FCRA provision that prohibits obtaining a credit report
for an unauthorized purpose violates the consumer’s
substantive privacy interest, and the consumer has standing
“regardless whether the credit report is published or
otherwise used by [a] third-party” and “need not allege any
further harm” (quoting Eichenberger v. ESPN, Inc., 876 F.3d
979, 983–84 (9th Cir. 2017))). And although the FCRA’s
disclosure requirements may seem “procedural” in nature,
Congress enacted them because they are the only practical
way to protect consumers’ interests in fair and accurate
credit reporting. See Spokeo III, 867 F.3d at 1113.
                     RAMIREZ V. TRANSUNION                             33

Therefore, step one of the Spokeo III framework is satisfied
for both claims.

    At step two, we have no trouble concluding that
TransUnion’s disclosure violations exposed all class
members to a material risk of harm to their concrete
informational interests. TransUnion sent the class members
a document that purported to be their entire credit report,
containing no mention of OFAC. This put every class
member at a risk of real harm: not knowing that they were
falsely being labeled as terrorists, drug dealers, and threats
to national security. Then, TransUnion sent the class
members the separate OFAC Letter without a summary-of-
rights form. This conduct posed a serious risk that
consumers not only would be unaware that this damaging
label was on their credit reports, but also would be left
completely in the dark about how they could get the label off
their reports. 10 TransUnion’s conduct therefore exposed
    10
        The dissent suggests that, to establish standing for these two
claims under Section 1681g, every class member must have shown
evidence of shock or confusion. However, all members of the class were
falsely labeled by TransUnion as terrorists and national security threats
and requested a copy of their credit reports, and TransUnion sent the
confusing mailings to all class members. The mailings that TransUnion
provided to class members were inherently shocking and confusing, and
Ramirez, as the class representative, testified to that effect. To require
further individualized evidence of shock or confusion would defeat the
purpose of class actions. And while there may exist a case where
additional evidence would be required to ascertain whether the absent
class members were indeed shocked or confused, this case is not it. See
also Fed. Election Comm’n v. Akins, 524 U.S. 11, 21 (1998) (“[T]his
Court has previously held that a plaintiff suffers an ‘injury in fact’ when
the plaintiff fails to obtain information which must be publicly disclosed
pursuant to a statute.”); Pub. Citizen v. U.S. Dep’t of Justice, 491 U.S.
440, 449 (1989) (holding that failure to obtain information subject to
disclosure under Federal Advisory Committee Act was sufficient injury
to confer standing); Havens Realty Corp. v. Coleman, 455 U.S. 363, 374
34                  RAMIREZ V. TRANSUNION

every class member to a material risk of harm to the core
interests the FCRA was designed to protect—their interests
in being able to monitor their credit reports and promptly
correct inaccuracies. 11

                     C. Standing Conclusion

    We agree with TransUnion that every class member
needs standing to recover damages at the final judgment
stage. But we also agree with Ramirez and the class that
every class member has standing on each of the claims in
this case. We therefore affirm the district court’s denial of
TransUnion’s motion to decertify the class for lack of
standing and TransUnion’s post-trial motions based on the
same grounds.

                          III. Willfulness

   TransUnion next contends that it was entitled to
judgment as a matter of law or to a new trial because
Ramirez failed to prove that any of TransUnion’s FCRA




(1982) (holding that disclosure of false information about housing
availability was sufficient injury to confer standing under the Fair
Housing Act, even where plaintiff “may have approached the real estate
agent fully expecting that he would receive false information, and
without any intention of buying or renting a home”).
     11
        We note that in many instances a violation of §§ 1681g(a) or
1681g(c)(2) might pose no risk of harm. For example, there likely would
be no risk of harm if the information excluded from the file disclosure
were an inaccurate zip code rather than an inaccurate OFAC alert. And
a failure to include a summary of rights might pose no risk of harm if
there was no inaccurate information in the consumer’s file to begin with.
                    RAMIREZ V. TRANSUNION                            35

violations were willful. 12 TransUnion argues that its conduct
complied with the statute as a matter of law, or, in the
alternative, that its conduct was based on reasonable but
mistaken interpretations of the statute. 13 The district court
rejected these arguments and found that substantial evidence
supported the jury’s findings.

    We review the denial of a motion for judgment as a
matter of law de novo, Josephs v. Pac. Bell, 443 F.3d 1050,
1062 (9th Cir. 2006), and we review the denial of a motion
for a new trial for abuse of discretion, Guy v. City of San
Diego, 608 F.3d 582, 585 (9th Cir. 2010). We affirm the
district court.

    Judgment as a matter of law is appropriate only when the
evidence—viewed in the light most favorable to the non-
moving party—permits a reasonable jury to reach only one
conclusion, and that conclusion is contrary to the jury’s
verdict. Martin v. Cal. Dep’t of Veterans Affairs, 560 F.3d
1042, 1046 (9th Cir. 2009). Similarly, a new trial is
appropriate only if “the verdict is against the clear weight of
the evidence[.]” Id.

   An FCRA violation is willful when a CRA either
knowingly violates the statute or recklessly disregards its
requirements. Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47,
56–57 (2007). A CRA recklessly disregards the statute if it
adopts an objectively unreasonable interpretation that runs

    12
        Ramirez and the class pursued only a willfulness theory for each
of their three claims, presumably because statutory and punitive damages
are available for willful, but not negligent, FCRA violations. See
15 U.S.C. §§ 1681n, 1681o.
     13
         TransUnion does not challenge the verdict form or jury
instructions, which closely tracked the text of the FCRA.
36                RAMIREZ V. TRANSUNION

“a risk of violating the law substantially greater than the risk
associated with a reading that [is] merely careless.” Id. at
69. When “conduct is so patently violative” of the FCRA
that any reasonable person would know without guidance
that its interpretation was erroneous, “closely analogous pre-
existing” guidance from the courts is unnecessary. Syed,
853 F.3d at 504 (quoting Boyd v. Benton Cty., 374 F.3d 773,
781 (9th Cir. 2004)).

             A. Reasonable Procedures Claim

    Plaintiffs presented evidence that—despite being told in
2010 by another circuit court that OFAC alerts were covered
by the FCRA and subject to § 1681e(b)’s reasonable
procedures requirement—TransUnion continued to utilize
name-only searches to produce OFAC “matches.” Most
notably, the Third Circuit specifically reprimanded
TransUnion for failing to use an additional identifier such as
date of birth to verify the accuracy of OFAC matches. See
Cortez, 617 F.3d at 723 (“Given the severe potential
consequences of [associating a consumer with an SDN,
TransUnion’s] failure to take the utmost care in ensuring the
information’s accuracy—at the very least, comparing birth
dates when they are available—is reprehensible.”).
Nonetheless, TransUnion continued to use only first and last
names to identify OFAC matches until 2013. A reasonable
jury could conclude that this was objectively unreasonable
and ran a risk of error substantially greater than a merely
careless interpretation. See Safeco Ins. Co. of Am., 551 U.S.
at 70 (noting that a finding of recklessness is more
appropriate when the defendant had “guidance from the
courts of appeals . . . that might have warned it away from
the view it took”).
                 RAMIREZ V. TRANSUNION                     37

                    B. Disclosure Claim

    Section 1681g(a) required TransUnion to “clearly and
accurately” disclose “[a]ll information in the consumer’s
file” when the class members requested their reports.
15 U.S.C. § 1681g(a)(1). Plaintiffs presented evidence that
TransUnion adopted a policy of not including OFAC
information on the credit reports it sent to consumers who
requested their files, even though TransUnion included the
OFAC information on the credit reports it sent to third
parties regarding those same consumers.            Instead,
TransUnion sent the class members vague “courtesy” letters
informing them that their names were “considered a
potential match” to names on the OFAC list. Nowhere did
the OFAC Letter disclose that the version of the class
members’ credit reports sent to third parties contained an
OFAC alert on the first page.

     TransUnion’s interpretation of § 1681g(a) as allowing
this conduct is “unambiguously foreclose[d]” by the
language of the statute itself, Syed, 853 F.3d at 505, which
required TransUnion to clearly and accurately disclose all
information in the consumers’ reports.            15 U.S.C.
§ 1681g(a)(1). TransUnion did not disclose all information.
It left out the OFAC alerts. TransUnion argues that it did not
omit the OFAC alerts from the reports, but simply mailed the
OFAC alerts in separate envelopes. This contention is belied
by the record. The reports themselves had a clearly indicated
beginning and end, and the OFAC Letters explicitly stated
that they were “separate[]” from the reports. And even if the
OFAC Letters did sufficiently disclose that the OFAC alerts
were part of the consumers’ reports (which they did not), no
reasonable person could conclude that the OFAC Letters
were a clear and accurate method of disclosure. See Syed,
853 F.3d at 504–06.
38               RAMIREZ V. TRANSUNION

   Moreover, the jury also heard evidence that the Third
Circuit had told TransUnion in 2010 that it could not
continue to treat OFAC information as somehow separate
from the other information included on consumer reports.
Accordingly, TransUnion had “guidance from the courts of
appeals” suggesting that its interpretation was erroneous.
Safeco Ins. Co. of Am., 551 U.S. at 70.

    In sum, a reasonable jury could find that TransUnion was
objectively unreasonable and ran a risk of error substantially
greater than mere carelessness when it excluded arguably the
most important piece of information in the class members’
files—the OFAC alerts—from the reports it sent to them and
instead sent this information in a separate, confusing
“courtesy” letter.

              C. Summary-of-Rights Claim

    Under 15 U.S.C. § 1681g(c)(2), TransUnion was
required to provide a summary of rights “with each written
disclosure” it sent to consumers pursuant to a consumer file
request. TransUnion argues that it was reasonable to send
the summary of rights with the first mailing, the consumer
report, and assume that the class members would understand
that the summary of rights also applied to the second
mailing, the OFAC Letter. But as explained above, the two
mailings clearly indicated that they were separate, rather
than components of one disclosure. And the language of the
statute is clear: A summary of rights must be sent with each
written disclosure. Therefore, there was sufficient evidence
to find a willful violation of § 1681g(c)(2) because any
reasonable CRA would have known that TransUnion’s
interpretation was in error. See Syed, 853 F.3d at 504–06.
                  RAMIREZ V. TRANSUNION                       39

                 D. Willfulness Conclusion

    Had this case been filed before the Third Circuit’s
decision in Cortez, we might have been faced with a difficult
question as to willfulness. But in light of Cortez, we have
no difficulty upholding the verdict. TransUnion was
provided with much of the guidance it needed to interpret its
obligations under the FCRA with respect to OFAC alerts in
2010 when Cortez was decided. 617 F.3d at 695. Despite
this warning, TransUnion continued to use problematic
matching technology and to treat OFAC information as
separate from other types of information on consumer
reports. In doing so, it ran an unjustifiably high risk of error.
The jury’s verdict is consistent with the law and supported
by substantial evidence. Accordingly, we affirm the district
court’s denial of TransUnion’s motion for judgment as a
matter of law or a new trial. See Harper v. City of Los
Angeles, 533 F.3d 1010, 1021 (9th Cir. 2008) (“A jury’s
verdict must be upheld if it is supported by substantial
evidence, which is evidence adequate to support the jury’s
conclusion, even if it is also possible to draw a contrary
conclusion.” (quoting Pavao v. Pagay, 307 F.3d 915, 918
(9th Cir. 2002))).

                         IV. Rule 23

    TransUnion next contends that the district court should
not have certified the class in this case because Ramirez’s
claims were not typical of the class’s claims, as required by
Federal Rule of Civil Procedure 23(a)(3). We review the
district court’s certification of a class action for abuse of
discretion. Wolin v. Jaguar Land Rover N. Am., LLC,
617 F.3d 1168, 1171 (9th Cir. 2010). Our review is limited
to “whether the district court correctly selected and applied
Rule 23’s criteria.” Parra v. Bashas’, Inc., 536 F.3d 975,
977 (9th Cir. 2008).
40                RAMIREZ V. TRANSUNION

    TransUnion argues that Ramirez was not typical of the
class because his injuries were more severe than the injuries
suffered by the rest of the class. Ramirez’s credit report with
the false OFAC alert was sent to a third party; Ramirez’s
alert stated that he was a match instead of a potential match;
Ramirez was denied credit because of the alert; he canceled
a vacation because of the alert; and he spent significant time
and energy trying to remove the alert, including hiring a
lawyer. In contrast, only a quarter of the other class
members had their credit reports sent to a third party during
the class period, and there was no evidence regarding
whether other class members had experiences similar to
Ramirez’s as a result of the alerts.

    But these differences do not defeat typicality. The
typicality inquiry focuses on “the nature of the claim . . . of
the class representative, and not . . . the specific facts from
which it arose.” Ellis v. Costco Wholesale Corp., 657 F.3d
970, 984 (9th Cir. 2011) (quoting Hanon v. Dataproducts
Corp., 976 F.2d 497, 508 (9th Cir. 1992)). Even if
Ramirez’s injuries were slightly more severe than some class
members’ injuries, Ramirez’s injuries still arose “from the
same event or practice or course of conduct that [gave] rise
to the claims of other class members and [his claims were]
based on the same legal theory.” Lacy v. Cook Cty., Ill.,
897 F.3d 847, 866 (7th Cir. 2018) (quoting Rosario v.
Livaditis, 963 F.2d 1013, 1018 (7th Cir. 1992)); see also
Parsons v. Ryan, 754 F.3d 657, 685 (9th Cir. 2014) (“We do
not insist that the named plaintiffs’ injuries be identical with
those of the other class members, only that the unnamed
class members have injuries similar to those of the named
plaintiffs and that the injuries result from the same, injurious
course of conduct.” (quoting Armstrong v. Davis, 275 F.3d
849, 869 (9th Cir. 2001))).
                      RAMIREZ V. TRANSUNION                               41

    Ramirez’s injuries were not so unique, unusual, or severe
to make him an atypical representative of the class. A class
representative satisfies typicality when his “personal
narrative is somewhat more colorful” than other class
members’ experiences, as long as his claim “falls within the
common contours of” the class-wide theory of liability.
Torres, 835 F.3d at 1142; see also Ellis, 657 F.3d at 985 n.9
(“Differing factual scenarios resulting in a claim of the same
nature as other class members does not defeat typicality.”).
Nor were the unique aspects of Ramirez’s claims significant
to the point that they “threaten[ed] to become the focus of
the litigation[.]” Torres, 835 F.3d at 1142 (quoting Hanon,
976 F.2d at 508). Accordingly, the district court did not
abuse its discretion in certifying (and refusing to decertify)
the class. 14



     14
        The dissent suggests that “the district court made compounding
errors regarding class certification and standing” at earlier stages of the
case. Indeed, TransUnion moved to decertify the class nearly a year
before trial commenced, primarily on the basis that individualized issues
of Article III standing predominated. The district court properly denied
the motion, however, because only the class representative must show
standing at the class certification stage. See Melendres, 784 F.3d
at 1262; see also Vaquero v. Ashley Furniture Indus., Inc., 824 F.3d
1150, 1155 (9th Cir. 2016) (“[T]he need for individual damages
calculations does not, alone, defeat class certification.”). More
importantly, the differences between Ramirez’s injuries and those of
other class members are a matter of degree, not standing. In fact, the
district court attempted to distinguish between the class members’
degrees of injury at the final pretrial conference. Specifically, the district
court suggested to TransUnion that it could object at the charging
conference to the aggregation of damages in the verdict form, such that
if the jury found TransUnion liable, it could award damages proportional
to the number of class members who suffered certain injuries, such as
disclosure of their consumer reports to third parties. But TransUnion did
not object to the verdict form at the charging conference, allowing the
42                  RAMIREZ V. TRANSUNION

                            V. Damages

    Finally, TransUnion argues that the jury’s statutory and
punitive damages awards were grossly excessive in violation
of the U.S. Constitution.        We review de novo the
constitutionality of punitive damages, Cooper Indus. v.
Leatherman Tool Grp., Inc., 532 U.S. 424, 436 (2001); State
Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 418
(2003), and we review a district court’s denial of a motion
for a new trial on damages for abuse of discretion, Guy,
608 F.3d at 585. We agree with the district court that there
is no basis to disturb the statutory damages award, but we
conclude that the punitive damages were unconstitutionally
excessive.

                     A. Statutory Damages

    Under the FCRA, a plaintiff is entitled to statutory
damages between $100 and $1,000 for any willful violation.
15 U.S.C. § 1681n(a)(1)(A). Here, the jury awarded
$984.22 per class member for a total of about $8 million
class-wide. TransUnion argues that this amount violates due
process because it is “so severe and oppressive as to be
wholly disproportioned to the offense and obviously
unreasonable.” United States v. Citrin, 972 F.2d 1044, 1051
(9th Cir. 1992) (quoting St. Louis, I.M. & S. Ry. Co. v.
Williams, 251 U.S. 63, 67 (1919)). 15


court to instruct the jury to award the same amount of damages to all
class members—regardless of their degree of injury.
     15
      TransUnion also argued below for remittitur on the theory that the
damages were “clearly not supported by the evidence, or only based on
speculation or guesswork.” Guy, 608 F.3d at 585 (internal quotation
marks and citation omitted).
                 RAMIREZ V. TRANSUNION                     43

    TransUnion’s argument is somewhat of a moving target,
but it relies primarily on this Court’s decision in Six (6)
Mexican Workers v. Arizona Citrus Growers, 904 F.2d 1301
(9th Cir. 1990). There, we reduced a district court’s award
of statutory damages to class members in an action under the
Farm Labor Contractor Registration Act (“FLCRA”). Id.
at 1303, 1312. We explained that the “individual awards
exceeded what was necessary to compensate any potential
injury from the violations,” id. at 1309, and the “aggregate
amount of [the] award was unprecedented,” id. at 1309–10.

    Six (6) Mexican Workers is distinguishable from this
case for a number of reasons. First, it involved a district
court’s determination of damages, which we reviewed for
abuse of discretion—rather than a jury’s determination, to
which we owe “substantial deference.” Del Monte Dunes at
Monterey, Ltd. v. City of Monterey, 95 F.3d 1422, 1435 (9th
Cir. 1996), aff’d, 526 U.S. 687 (1999). Second, it involved
analysis that was specific to the now-repealed FLCRA, and
it contained no discussion of constitutional due process.
Third, it involved an award of damages within the statutory
range for each FLCRA violation, rather than one award
within the statutory range for all violations combined.

    In any event, the jury’s award—which falls within the
statutory range—is proportionate to TransUnion’s offenses
and reasonable in light of the evidence. Indeed, if we were
to envision a case that might warrant the high end of the
statutory-damages range, we might envision something like
this case. TransUnion recklessly labeled thousands of
consumers as potential terrorists and other sanctioned
individuals without taking even basic steps to verify the
accuracy of these labels. And then it hid the ball from these
consumers when they asked for their files and withheld
important information about their right to dispute the labels.
44                 RAMIREZ V. TRANSUNION

    Congress provided for a set range of damages for FCRA
violations because the “actual harm that a willful violation
of [the FCRA] will inflict on a consumer will often be small
or difficult to prove.” Bateman v. Am. Multi-Cinema, Inc.,
623 F.3d 708, 718 (9th Cir. 2010). We need not determine
whether courts have the authority to disturb a jury’s
statutory-damages award when it falls within Congress’s
prescribed range because in this case the jury’s award is
clearly proportionate to the offense and consistent with the
evidence. 16

                     B. Punitive Damages

    The FCRA also permits an award of punitive damages in
an amount “as the court may allow[.]” 15 U.S.C.
§ 1681n(a)(2). The jury awarded each class member
$6,353.08 in punitive damages for a class-wide total of about
$52 million. TransUnion argues that this award is
constitutionally infirm because: (1) it is duplicative, (2) it
punishes for injuries to third parties not involved in this suit,
and (3) it is excessive in violation of due process.

    TransUnion’s first argument is that the statutory
damages were sufficient to accomplish deterrence, so the
punitive damages, which also aim to deter, were duplicative.
But the statute explicitly allows for both types of damages:
statutory damages to compensate plaintiffs for their
intangible injuries that are difficult to quantify, and punitive
damages to punish and deter willful FCRA violations.
TransUnion does not challenge the jury instructions
regarding damages, nor does TransUnion point to anything

     16
       TransUnion does not seriously argue that the aggregate award—
representing about a half percent of TransUnion’s total net worth—is
“oppressive.” See Citrin, 972 F.2d at 1051.
                 RAMIREZ V. TRANSUNION                      45

specific in the record suggesting that the jury might have
misunderstood the distinct purposes of statutory and punitive
damages. We will not disturb the jury’s award on this basis.

    TransUnion next argues that the jury awarded punitive
damages because it wanted to punish TransUnion for
injuring nonparties, which violates due process. See Philip
Morris USA v. Williams, 549 U.S. 346, 353–55 (2007). But
“[a] jury may consider evidence of actual harm to nonparties
as part of its reprehensibility determination,” even though it
“may not ‘use a punitive damages verdict to punish a
defendant directly’” for injury inflicted upon non-parties.
White v. Ford Motor Co., 500 F.3d 963, 972 (9th Cir. 2007)
(quoting Williams, 549 U.S. at 355). “Where there is a
significant risk that jurors will misapprehend the distinction,
the court must upon request protect against that risk by
‘avoid[ing] procedure that unnecessarily deprives juries of
proper legal guidance.’” Id.

    To begin with, TransUnion does not challenge, or even
discuss, the jury instructions regarding punitive damages.
Nor did TransUnion object to the instructions or class
counsel’s arguments regarding punitive damages below.
Our review of the record reflects nothing that would lend
support to TransUnion’s argument beyond very limited
references to nonparties in counsel’s arguments. We reject
this challenge.

    Finally, TransUnion argues that $6,353.08 in punitive
damages per class member is “grossly excessive” in
violation of constitutional due process. State Farm, 538 U.S.
at 416. In reviewing the constitutionality of punitive
damages, we consider three guideposts: “(1) the degree of
reprehensibility of the defendant’s misconduct; (2) the
disparity between the actual or potential harm suffered by
the plaintiff and the punitive damages award; and (3) the
46                RAMIREZ V. TRANSUNION

difference between the punitive damages awarded by the
jury and the civil penalties authorized or imposed in
comparable cases.” Id. at 418 (citing BMW of N. Am., Inc.
v. Gore, 517 U.S. 559, 575 (1996)).

                     1. Reprehensibility

   The reprehensibility of TransUnion’s conduct is the most
important guidepost. State Farm, 538 U.S. at 419. We must
consider whether:

       the harm caused was physical as opposed to
       economic; the tortious conduct evinced an
       indifference to or a reckless disregard of the
       health or safety of others; the target of the
       conduct had financial vulnerability; the
       conduct involved repeated actions or was an
       isolated incident; and the harm was the result
       of intentional malice, trickery, or deceit, or
       mere accident.

Id.

    Here, there was no physical harm, and TransUnion’s
conduct did not evince an indifference to health or safety.
However, “the gravity of harm that could result from
[TransUnion’s matching] of [a consumer] with an individual
on a ‘terrorist’ list cannot be over stated.” Cortez, 617 F.3d
at 723. The class members were also financially vulnerable
in the sense that their ability to obtain credit depended on the
care that TransUnion—a billion-dollar company—took in
gathering data about them.

    But most importantly, TransUnion’s misconduct was
repeated and willful. TransUnion used name-only OFAC
searches for more than a decade, resulting in thousands of
                 RAMIREZ V. TRANSUNION                      47

false positives and not a single known actual match
identified. TransUnion’s conduct probably was not “the
result of intentional malice, trickery, or deceit,” but it was
far from “mere accident.” State Farm, 538 U.S. at 419.
TransUnion began receiving consumer complaints regarding
false OFAC alerts in 2006; a jury found it liable for hundreds
of thousands of dollars for a false OFAC alert in 2007; and
the Third Circuit told TransUnion in 2010 that false OFAC
alerts were a serious matter and that its “cavalier[]” reliance
on a name-only screening software and treatment of OFAC
information as exempt from the FCRA were inexcusable.
Cortez, 617 F.3d at 710.             TransUnion’s conduct
demonstrated a disregard for the gravity of an OFAC match
and what a false positive would mean, emotionally and
practically, for each consumer.

                           2. Ratio

     There is no bright-line rule about the maximum ratio due
process permits between the harm suffered by the plaintiff
(i.e., the compensatory damages) and the punitive damages.
State Farm, 538 U.S. at 425. However, the Supreme Court
has noted that punitive “awards exceeding a single-digit
ratio” will rarely satisfy due process, and punitive awards
exceeding four times the amount of compensatory damages
“might be close to the line of constitutional impropriety.” Id.
A ratio higher than 4 to 1 may be upheld where “a
particularly egregious act has resulted in only a small
amount of economic damages.” Id. (quoting Gore, 517 U.S.
at 582).       But “[w]hen compensatory damages are
substantial,” a ratio lower than 4 to 1 may be the limit. Id.

   In this case, the ratio between the punitive and statutory
awards is 6.45 to 1. Although TransUnion’s conduct was
egregious for the reasons explained above, the jury’s
compensatory award was substantial—near the high end of
48               RAMIREZ V. TRANSUNION

the statutory range. Moreover, when viewed in the
aggregate, $8 million in statutory damages is quite
substantial. Under the circumstances of this case, we
conclude that a ratio of 4 to 1 is the most the Constitution
permits.

              3. Comparable Civil Penalties

    We agree with our sister circuits that consideration of
civil penalties is not useful in the FCRA context because
there is no “truly comparable” civil penalty to an FCRA
punitive-damages award. Cortez, 617 F.3d at 724; see
Saunders v. Branch Banking & Tr. Co. of Va., 526 F.3d 142,
152 (4th Cir. 2008); Bach v. First Union Nat. Bank, 486 F.3d
150, 154 n.1 (6th Cir. 2007). Therefore, we do not consider
this factor.

             4. Punitive-Damages Conclusion

    We conclude that the punitive-damages award was
constitutionally excessive in light of the Gore guideposts
because, although TransUnion’s conduct was reprehensible,
it was not so egregious as to justify a punitive award of more
than six times an already substantial compensatory award.

    “When a punitive damage award exceeds the
constitutional maximum, we decide on a case-by-case basis
whether to remand for a new trial or simply to order a
remittitur.” Southern Union Co. v. Irvin, 563 F.3d 788, 792
n.4 (9th Cir. 2009). This litigation has already spanned a
number of years, and we do not think a new trial would bring
to light any new evidence that might permit a ratio higher
than 4 to 1. We therefore reverse the district court’s
judgment regarding punitive damages, vacate the punitive
damages award, and remand with instructions to reduce the
                 RAMIREZ V. TRANSUNION                      49

punitive damages to $3,936.88 per class member, which
represents four times the statutory damages.

                       VI. Conclusion

    We hold that every member of a class action certified
under Rule 23 must demonstrate Article III standing at the
final stage of a money damages suit when class members are
to be awarded individual monetary damages. And we hold
that, on this record, every class member had standing
because TransUnion’s reckless handling of OFAC
information exposed every class member to a real risk of
harm to their concrete privacy, reputational, and
informational interests protected by the FCRA. We also
uphold the jury’s verdict finding willful violations of
sections 1681e(b), 1681g(a)(1), and 1681g(c)(2) of the
FCRA because the verdict was supported by substantial
evidence. We conclude that the jury’s award of statutory
damages near the high end of the range was clearly justified.

    With respect to punitive damages, we agree with the
Third Circuit that it is unsurprising that a jury was
“incensed” by TransUnion’s flippant placement of terrorist
alerts on consumer credit reports and its consistent refusal to
take responsibility or acknowledge the harm it has caused.
Indeed, even on appeal, TransUnion continues to take the
position that labeling someone a terrorist causes them no
harm.      Nonetheless, despite the reprehensibility of
TransUnion’s conduct, we are compelled to reduce the
punitive damages in this case because the jury’s award is
unconstitutionally excessive. We conclude that a ratio of
4 to 1 between the statutory and punitive damages is the
most the Constitution permits on this record. We vacate the
punitive damages and remand for a reduction, but otherwise
affirm the district court.
50               RAMIREZ V. TRANSUNION

    REVERSED and VACATED as to the amount of
punitive damages; REMANDED with instructions to reduce
the punitive damages to $3,936.88 per class member;
AFFIRMED in all other respects. The parties shall bear
their own costs on appeal.



McKEOWN, Circuit Judge, concurring in part and
dissenting in part:

    A class action jury trial is a high-stakes affair more
common in cinema than an actual courtroom. But no
screenwriter would feature the complex issue raised in this
appeal: a standing infirmity during a time of flux in the
doctrine. In its otherwise deft handling of a difficult case,
the district court made compounding errors regarding class
certification and standing, leading to a jury verdict of nearly
$60 million based on the unenviable experience of a single,
atypical class representative. The bottom line is that for
judgment at trial, every member of the class must have
Article III standing.          Conjecture based on an
unrepresentative plaintiff does not meet the constitutional
minimum.

    The majority paints a dramatic story of corporate
indifference. And, indeed, Sergio Ramirez was the victim of
unforgivable circumstances at the hands of TransUnion. But
his misfortune alone cannot justify damages for the entire
class. At trial each member of the class must establish
standing. Except for a limited number of class members
whose credit report was disclosed to third parties, there was
no evidence of any harm or damages to remaining class
members. Instead, the trial focused on Ramirez and his
unique circumstances. Missing at trial was evidence related
to other members of the class, a deficiency that cannot be
                  RAMIREZ V. TRANSUNION                      51

cured by speculation. Unfortunately, neither the district
court nor the parties followed this dictate.

    Let me first note my points of agreement with the
majority. It is well established that Article III and the Rules
Enabling Act require all members of a damages class to have
standing at trial, so here the 1,853 class members whose
inaccurate information was disclosed to a third party had
standing to assert a reasonable procedures claim. I also
agree that the punitive damages award was impermissibly
excessive. In my view, however, no one but Ramirez and
the class members whose information was disclosed to a
third party had standing to assert a reasonable procedures
claim, and only Ramirez had standing to bring the disclosure
and summary of rights claims. I therefore respectfully
dissent in part.

I. Class Certification

    The standing issues at trial germinated from seeds sown
during class certification. The only asserted uniform class-
wide experience was the existence of TransUnion’s internal
terrorist watch list alerts and the mailing of separate letters—
faint allegations that strain Rule 23’s typicality
requirements. Absent class members simply rode Ramirez’s
coattails, while his stark atypicality as the lone class
representative ensured that he would “‘become the focus of
the litigation.’” Hanon v. Dataproducts Corp., 976 F.2d
497, 508 (9th Cir. 1992) (citation omitted); see also
Melendres v. Arpaio, 784 F.3d 1254, 1263 (9th Cir. 2015)
(quoting Gratz v. Bollinger, 539 U.S. 244, 265 (2003)
(named plaintiffs were adequate class representatives
because their “claims do not ‘implicate a significantly
different set of concerns’ than the unnamed plaintiffs'
claims”). When it came time for trial, the certification error
was only compounded.
52               RAMIREZ V. TRANSUNION

II. Ramirez and the Class

     The majority declares that “each member of a class
certified under Rule 23 must satisfy the bare minimum of
Article III standing at the final-judgment stage of a class
action in order to recover monetary damages in federal
court.” This principle, though, does not square with what
happened at the trial, which opened with class counsel telling
jurors that they would learn “the story of Mr. Ramirez.” And
indeed they did. Jurors learned that a car dealership refused
to grant Ramirez financing because his credit report flagged
him as a “match” to a terrorist watch list, and that he was
frightened, humiliated, and confused.           He contacted
TransUnion and was informed he was not on the watch list,
but then received two separate mailings: one purporting to
be his full credit report and making no mention of the
terrorist watch list, and a subsequent letter informing
Ramirez that he was a potential match for the terrorist watch
list. The second letter omitted the summary of FCRA rights
and grievance instructions contained in the first mailing.
After closely reviewing both letters, Ramirez was at a loss,
and cancelled a planned family vacation to Mexico. Only
after consulting with an attorney and the Treasury
Department did he finally compel TransUnion to remove his
watch list designation.

    The story of the absent class members, in contrast, went
largely untold. The jury learned class members requested a
credit report from TransUnion and were sent separate
mailings. The trial featured no evidence that absent class
members received, opened, or read the mailings, nor that
they were confused, distressed, or relied on the information
in any way. There was no evidence that absent class
members were denied credit, or expended any time or energy
attempting to clear their name. It’s possible that other class
                   RAMIREZ V. TRANSUNION                      53

members—perhaps many others—had these experiences.
But the hallmark of the trial was the absence of evidence
about absent class members, or any evidence that they were
in the same boat as Ramirez. The jury was left to assume
that the absent class members suffered the same injury. But
such conjecture is insufficient to confer Article III standing.

III.      Claims

       A. Reasonable Procedures Claim

    The parties stipulated at trial that, like Ramirez, a quarter
of the class had their inaccurate credit reports sent to a third
party, affording them clear standing for the claim that
TransUnion failed to follow reasonable procedures to assure
maximum accuracy on their credit reports. For the
overwhelming majority of the class, though, we face the
open question of whether there is “concrete harm” when “a
materially inaccurate report . . . was prepared but never
published” to a third party. Robins v. Spokeo, Inc., 867 F.3d
1108, 1116 & n.3 (9th Cir. 2017) (“Spokeo III”) (emphasis
in original). On this record, there is not. Class members do
not argue that they have an interest “that [has] long been
protected in the law.” Id. at 1114. And although
“publication of defamatory information . . . has long
provided the basis for a lawsuit,” Pedro v. Equifax, Inc.,
868 F.3d 1275, 1280 (11th Cir. 2017), there is no common
law analogue for a suit “absent dissemination,” Owner-
Operator Indep. Drivers Ass’n, Inc. v. U.S. Dep’t of Transp.,
879 F.3d 339, 344–45 (D.C. Cir. 2018).

    Nor is there any indication that Congress sought to
protect a consumer’s interest in an error-free credit database
itself.    Rather, Congress’s concern was with the
“dissemination of inaccurate information, not its mere
existence in the . . . database.” Owner-Operator, 879 F.3d
54               RAMIREZ V. TRANSUNION

at 45 (emphasis added). As we have recognized, Congress
enacted the reasonable procedures requirements “‘to protect
consumers from the transmission of inaccurate information
about them.’” Spokeo III, 867 F.3d at 1113 (quoting
Guimond v. TransUnion, 45 F.3d 1329, 1333 (9th Cir.
1995)). Any “concrete interest in accurate credit reporting”
is implicated only upon disclosure to a third party. See
Spokeo III, 867 F.3d at 1115. Nothing in the text, structure,
or history of FCRA suggests that Congress sought to afford
consumers with plenary police powers over the information
contained in credit reporting agencies’ internal databases,
and “the mere existence of inaccurate database information
is not sufficient to confer Article III standing.” Owner-
Operator, 879 F.3d at 345.

    The majority does not dispute these points. Instead, it
holds that TransUnion’s inaccurate reports, once created and
stored, were “made available,” which—combined with the
“distressing nature” of TransUnion’s mailings to consumers
and the “risk of third-party access” constituted a “material
risk” of harm to the entire class. See Spokeo, Inc. v. Robins,
136 S. Ct. 1540, 1550 (2016), as revised (May 24, 2016)
(“Spokeo II”). This statement makes for a good closing
argument, but counsel presented no evidence about the
consequences of dissemination of the reports for any class
member other than Ramirez. The majority observes that a
credit report may be divulged “to potential creditors or
employers at a moment’s notice.” This possibility, however,
does not amount to a material risk—one of Spokeo II’s core
teachings is that Article III requires a discernable, non-
conjectural likelihood of harm. Without doubt, counsel
could have offered expert testimony, representative class
members, and credit agency protocol to fill this gap. But
none was proffered. This does not mean that evidence must
be proffered as to each class member, and I reiterate that the
                 RAMIREZ V. TRANSUNION                    55

1,853 individuals whose report was disclosed to third parties
have standing. Rather, Ramirez was required to present
something other than his own story; not only was he not
typical of the class, but without additional testimony, harm
as to the bulk of the class was conjectural. In analogous
circumstances, other circuits have determined that similar
chains of events are too speculative and attenuated to
establish a “material risk of harm.” See Owner-Operator,
879 F.3d at 347 (determining “prospect of future injury” was
purely speculative when “nothing in the record indicates that
anyone has recently accessed or used the information at
issue”); Gubala v. Time Warner Cable, Inc., 846 F.3d 909,
910–11 (7th Cir. 2017) (concluding mere retention of
customer data, in violation of a federal statute but without
dissemination to a third party, did not confer standing);
Braitberg v. Charter Commc’ns, Inc., 836 F.3d 925, 930–31
(8th Cir. 2016) (same). Because no evidence in the record
establishes a serious likelihood of disclosure, we cannot
simply presume a material risk of concrete harm, and three-
quarters of the class lacks standing for the reasonable
procedures claim.

   B. Disclosure and Summary of Rights Claims

    The lack of evidence of concrete harm to absent class
members is even more stark when considering the disclosure
and summary of rights claims. The first alleges that
TransUnion willfully failed to disclose class members’ full
credit reports by not including the OFAC information when
sending consumers’ credit files—that is to say, by sending
the information in a separate mailing. The second claim
relates to TransUnion’s failure to include a summary of
rights in the envelope containing the OFAC letter.

    Notably, TransUnion sent the credit reports and OFAC
alerts contemporaneously. Omitting the OFAC information
56               RAMIREZ V. TRANSUNION

from the credit summary and instead sending it “within
hours,” may be a technical violation of FCRA’s disclosure
requirement, and the “shock,” that Ramirez testified he felt
upon receiving the separate OFAC communication is
sufficient to confer Article III standing upon him. There was
no evidence, however, that a single other class member so
much as opened the dual mailings, or that anyone other than
Ramirez was surprised to receive them.

    Similarly, TransUnion’s OFAC letter failed to inform
him how to dispute being a potential watch list match, an
omission that confused Ramirez, who plainly has standing to
bring a summary of rights claim. But whether any other
absent class member was confused, suffered the adverse
consequences that befell Ramirez, or even opened the letter,
is pure conjecture. For the absent class members, evidence
of disclosure and summary of rights violations were only “a
bare procedural violation, divorced from any concrete
harm,” Spokeo II, 136 S. Ct. at 1549, and no common law
analogue or clear congressional directive suggests that
Article III requirements are satisfied in the face of such an
absence of evidence.

IV.    Conclusion

    Trial attorneys understand the importance of a narrative,
and “the story of Mr. Ramirez” has all the compelling
elements: a sympathetic protagonist, a corporate antihero,
and thousands of unseen victims. The purpose of a trial,
however, is to evaluate evidence, not produce a satisfying
plot.    Although the strategy behind presenting only
Ramirez’s unusually sympathetic case to the jury was self-
evident, the nature of his claims likely bore little
resemblance to experiences of the absent class members. Or
perhaps they did. But based on the evidence at trial, it is
impossible to know.
                 RAMIREZ V. TRANSUNION                     57

    At trial, class members lacking a constitutionally
cognizable injury should not have been permitted to recover
damages, yet TransUnion now owes 8,185 class members
tens of millions of dollars based on the unfortunate and
unrepresentative experience of a single plaintiff.
TransUnion’s procedural violations may well have harmed
some class members, but we are limited to the evidence in
the record—evidence that fails to establish a concrete injury-
in-fact for most class members on most claims. Speculation
can complete a story, but it cannot cure this infirmity. I
respectfully dissent in part.